DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the claim requires both the limitation of “said circular laser-etched openings having diameters of 40 to 80 microns which are formed by irradiating said thin metal film with circular laser beam spots so that all of the adjacent circular laser-etched openings in each line do not directly contact with each other” and the newly presented limitation of “one or more laser-etched openings in one or adjacent two lines in one direction and one or more laser-etched openings in one or adjacent two lines in another direction overlapping with each other, and forming separate integral openings composed of three to eight laser-etched openings such that the separate integral openings are not any of the isolated laser-etched openings.” It appears as though these two limitations are describing separate embodiments of applicant’s invention as illustrated in figures 1 and 8 of applicant’s figures such that the first limitation described above is shown in figure 1 wherein each and every one of the openings are separated from each of the other openings in a line, meeting the first limitation presented above, and the second limitation describes a separate embodiment which is different from the first as shown in figure 8 where multiple openings are in contact with adjacent openings in a line, meeting the second limitation. However, figure 8 does not illustrate the first limitation such that there is not a single circular-laser etched opening which is separated and does not contact an adjacent circular laser etched opening. Similarly, figure 1 does not illustrate the second limitation above in that there are no overlapping circular laser-etched openings comprising three to eight laser-etched openings. As such, it appears as though these two limitations teach embodiments of applicant’s invention which are mutually exclusive from each other and, therefore, the claim is rejected for failing to comply with the written description requirement. Furthermore, with respect to the second limitation represented in figure 8, it is unclear as to whether or not figure 8, which applicant relies upon as evidence in the present disclosure, illustrates other embodiments such as the other newly presented limitation of “the centerline distance between said adjacent laser-etched opening lines being 100 to 400 microns” wherein the only written disclosure of figure 8 is presented in Paragraph [0025] (Pg. 4) and Paragraph [0072] (Table 1, Pg. 13) which described figure 8 as being representative of example 1. Example 1 described the openings as having diameters of 60 microns (Pg. 12. Paragraph [0070]), but does not teach the centerline distance as being from 100 to 400 microns. As such, the newly presented limitation does not meet the written description 
Claims 5-7 are also rejected for their dependency on claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the isolated laser-etched openings" in lines 15-16 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. This phrase in the limitation is to be treated as “the circular laser-etched openings” as this appears to be applicant’s intent as illustrated from figures 4 and 8. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claim requires both the limitation of “said circular laser-etched openings having diameters of 40 to 80 microns which are formed by irradiating said thin metal film with circular laser beam spots so that all of the adjacent circular laser-etched openings in each line do not directly contact with each other” and the newly presented limitation of “one or more laser-etched openings in one or adjacent two lines in one direction and one or more laser-etched openings in one or adjacent two lines in another direction overlapping with each other, and forming separate integral openings composed of three to eight laser-etched openings such that the separate integral openings are not any of the isolated laser-etched openings.” As noted above, the “isolated” laser-etched openings in the second limitation appear to be the circular laser-etched openings of the first limitation, as illustrated in figures 4 and 8 of applicant’s present disclosure. The first limitation requires all of the circular laser-etched openings in each line to not be in direct contact with each other, however, the second limitation requires that at least three openings be overlapped to form separate integral openings which are not any of the circular laser-etched openings. These two limitations contradict each other such that at least two of the minimum three openings must come from at least one of the opening lines resulting in the openings contacting each other, therefore, not fulfilling the first limitation. An vice-versa for when all of the circular laser-etched openings do not contact each other, such that there would be no overlapping openings comprising three to eight openings. As such, the claim is rejected for fails to point out and distinctly claim what is considered to be the subject matter which is applicant’s invention. 

Response to Arguments
Applicant's arguments filed 9/24/2020 have been fully considered but they are not persuasive.
On pages 5-6, applicant argues that the amendment to claim 1 overcomes the previously presented 112(b) rejection.
However, the examiner notes that the amendment fails to overcome the previous rejection such that the claim still requires all of the circular laser-etched openings in a line to not be in contact with each other, however, the second, newly presented, limitation requires between three to eight of the openings to be overlapping with each other, which still results in adjacent openings in a single line to be in contact with each other. As evidenced in figure 8 of applicant’s disclosure, there are pluralities of overlapping openings in a single line, which contradicts the limitation requiring them to be separate. Furthermore, a new 112(a) written description rejection is made in view of the newly presented limitation such that although figure 

Applicant’s arguments, see pages 10-12, filed 9/24/2020, with respect to the 35 U.S.C. 103 rejections in view of Kagawa, Yoshikawa and Deshi have been fully considered and are persuasive. 
Applicant argues that Kagawa in view of Yoshikawa and Deshi fail to teach the currently claimed invention such that Kagawa teaches many of the linear scratches not fully penetrating the thin metal film, whereas the openings of the present invention completely penetrate the film. Applicant further argues that the linear scratches of Kagawa would illustrate more than 8 of the openings to be overlapping in order to form the scratches. 
The examiner notes that the claim does not require the scratches or the openings to fully penetrate the metal film, however, the examiner does concede in that Kagawa is silent with respect to the equivalent of the number of openings to form linear scratch. Furthermore, the figure presented on page 5 of the previous rejection, taught by Deshi, illustrates that a large number of openings would be required in order to form the linear scratches of Kagawa. Additionally, Kagawa teaches the scratched to be intermittent, but fails to teach that they are . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783